Citation Nr: 0715168	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  04-26 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial increased evaluation for 
service-connected bilateral hearing loss, currently rated as 
10 percent disabling.  

2.  Entitlement to service connection for disability 
manifested by numbness of the bilateral upper extremities. 

3.  Entitlement to service connection for disability 
manifested by numbness of the bilateral lower extremities.

4.  Entitlement to service connection for skin disability.  

5.  Entitlement to service connection for disability 
manifested by bilateral leg swelling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1965 to 
November 1967, including service in Vietnam.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2003, a statement of the case was issued in April 2004, and a 
substantive appeal was received in June 2004.  

The Board notes that the June 2003 rating decision also 
denied a claim for entitlement to service connection for 
short term memory loss.  The November 2003 notice of 
disagreement also initiated an appeal with respect to this 
issue.  However, in a December 2006 rating decision, the RO 
granted service connection for post-traumatic stress disorder 
(also claimed as memory loss).  This decision was a full 
grant of the benefit sought on appeal.  Thus, this issue is 
no longer in appellate status.  

The issues of entitlement to service connection for numbness 
of the bilateral upper and lower extremities, skin disability 
and bilateral leg swelling are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The veteran's service-connected bilateral hearing loss has 
been productive of Level IV hearing acuity for the right ear 
and Level III or Level V hearing acuity of the left ear.


CONCLUSION OF LAW

The criteria for entitlement to an initial rating in excess 
10 percent for the veteran's service-connected bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 3.321(b), Part 4, including §§ 4.7, 
4.85, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Initially, the Board notes that since the issue in this case 
(entitlement to assignment of a higher initial rating for 
bilateral hearing loss) is a downstream issue from that of 
service connection (for which a VCAA letter was duly sent in 
January 2003), another VCAA notice is not required.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the 
United States Court of Appeals for Veterans Claims has also 
determined that the statutory scheme does not require another 
VCAA notice letter in a case such as this where the veteran 
was furnished proper VCAA notice with regard to the  claim of 
service connection itself.  See Dingess v. Nicholson, 19 
Vet.App. 473, 491 (2006).  

The record shows that in a January 2003 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the underlying issue of 
service connection for bilateral hearing loss.  The appellant 
was also advised of the types of evidence VA would assist him 
in obtaining as well as his own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the January 2003 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised, at page 3, to submit any records 
pertinent to his claimed conditions.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in January 2003, which was prior to the 
June 2003 rating decision, which granted service connection 
for bilateral hearing loss.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issue of an increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the underlying claim for service connection, but 
there has been no notice of the types of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for an increased rating for bilateral hearing loss, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot. 

Furthermore, the Board finds that with regard to the hearing 
loss rating issue there has been substantial compliance with 
the assistance provisions set forth in the law and 
regulations.  The record in this case includes service 
medical records, private treatment records, VA treatment 
records  and VA examination reports.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

The veteran was afforded VA examinations in April 2003 an 
July 2005 for his hearing loss.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The examination reports obtained 
contain sufficient information to decide this issue on 
appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, 
the Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue of an initial increased rating for the veteran's 
service-connected bilateral hearing loss. 

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. 
§ 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A 10 percent evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is X and XI; 
where hearing in the better ear is II and hearing in the 
poorer ear is V to XI; where hearing in the better ear is III 
and hearing in the poorer ear is IV to VI; or where hearing 
in the better ear is IV and hearing in the poorer ear IV to 
V.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet.App. 345 (1992).

The veteran filed his claim in December 2002.  He was 
afforded a VA fee-based audiological examination in April 
2003, which showed pure tone thresholds, in decibels, as 
follows:

HERTZ 


1000
2000
3000
4000
RIGHT
5
55
75
70
LEFT
10
70
75
70

The puretone threshold average when rounded was 51 in the 
right ear and 57 in the left ear.  The Maryland CNC speech 
discrimination test revealed speech recognition ability of 80 
percent in the right ear and 76 percent in the left ear.  

At the time of the April 2003 VA fee-based audiological 
examination, the veteran was shown to have an average 
puretone hearing loss of 51 decibels in the right ear, with 
80 percent speech discrimination, which translates to a Roman 
numeral designation of IV for the right ear.  Further, the 
veteran was shown to have an average puretone hearing loss of 
57 decibels in the left ear, with 76 percent speech 
discrimination, which also translates to a Roman numeral 
designation of IV for the left ear.  38 C.F.R. § 4.85, Table 
VI.  Thus, when applying Table VII, Diagnostic Code 6100, 
level IV for the right ear and level IV for the left ear 
equates to a ten percent disability evaluation.  

However, with respect to the left ear, since the veteran's 
puretone threshold was 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the Board must determine 
whether a higher Roman numerical designation would result 
under Table VIA.  At the time of the April 2003 VA 
audiological examination, the veteran was shown to have an 
average puretone hearing loss in the left ear of 57 decibels, 
which translates to a Roman numeral designation of IV for the 
left ear.  38 C.F.R. 
§ 4.85, Table VIA.  This number must then be elevated to the 
next higher Roman numeral, which would be V.  38 C.F.R. 
§ 4.86(b).  As the puretone threshold was not 70 decibels or 
more at 2000 Hertz in the right ear, Table VIA cannot be 
applied to this ear as each ear is evaluated separately.  Id.  
Nevertheless, when applying Table VII, Diagnostic Code 6100, 
level IV for the right ear and level V for the left ear still 
equates to a 10 percent disability evaluation.  

The veteran was afforded another VA audiological examination 
in July 2005, which showed pure tone thresholds, in decibels, 
as follows:

HERTZ 


1000
2000
3000
4000
RIGHT
20
55
75
70
LEFT
20
65
75
75

When rounded, the puretone threshold average was 55 in the 
right ear and 59 in the left ear.  The Maryland CNC speech 
discrimination test revealed speech recognition ability of 80 
percent in the right ear and 84 percent in the left ear.  

At the time of the July 2005 VA audiological examination, the 
veteran was shown to have an average puretone hearing loss of 
55 decibels in the right ear, with 80 percent speech 
discrimination, which translates to a Roman numeral 
designation of IV for the right ear.  Further, the veteran 
was shown to have an average puretone hearing loss of 59 
decibels in the left ear, with 84 percent speech 
discrimination, which translates to a Roman numeral 
designation of III for the left ear.  38 C.F.R.
§ 4.85, Table VI.  Thus, when applying Table VII, Diagnostic 
Code 6100, level IV for the right ear and level III for the 
left ear equates to a ten percent disability evaluation.  

Based on the July 2005 examination, table VIA is not for 
application because the veteran's puretone threshold was not 
55 decibels or more at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz), nor was his puretone 
threshold 30 or lower at 1000 Hertz and 70 or more at 2000 
Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a) and (b).

The Board acknowledges the contentions put forth by the 
veteran regarding the impact of his service-connected 
bilateral hearing loss on his daily activities.  However, as 
noted previously, because assignment of disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered, there is no doubt as to the proper evaluation to 
assign.  Lendenmann, 3 Vet.App. 345; 38 C.F.R. § 4.85, Tables 
VI and VII, Diagnostic Code 6100.  Applying the VA 
audiological test results from April 2003 and most recently 
from July 2005, the Board is compelled to conclude that the 
preponderance of the evidence is against entitlement to a 
disability rating in excess of 10 percent.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet.App. 
337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

The veteran may always advance an increased rating claim if 
the severity of his hearing loss disability should increase 
in the future.


ORDER

A rating in excess of 10 percent for the veteran's service-
connected bilateral hearing loss is not warranted.  To that 
extent, the appeal is denied. 


REMAND

The present appeal also involves the issues of entitlement to 
service connection for numbness of the bilateral upper and 
lower extremities, skin disability and bilateral leg 
swelling.  In a February 2003 statement, the veteran 
explicitly claimed that these disabilities were due to 
exposure to herbicides.  However, upon review of the record, 
it appears that these issues have to date only been 
considered under a direct theory of entitlement for service 
connection.  When determining service connection, all 
theories of entitlement must be considered.  Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001). 

It appears that the RO denied the issues concerning numbness 
of the extremities and bilateral leg swelling as there was no 
diagnosed disability.  However, the medical evidence of 
record does not clearly show that there was no diagnosed 
disability.  Rather, the evidence showed continuing 
complaints of numbness of the extremities and problems with 
the legs, and that medical personnel were running various 
tests to try to diagnose a disability.  None of the medical 
records explicitly stated that there was no disability.  
Further, the RO denied the issue of skin disability as not 
being related to service, but nevertheless, did not address 
this issue under the theory of entitlement as due to 
herbicides. 

Proper VCAA notice has not been provided to the veteran 
informing him of the information and evidence necessary to 
warrant entitlement to these issues under a theory of 
entitlement as due to exposure to herbicides.  The appellant 
was not advised of the types of evidence VA would assist him 
in obtaining as well as his own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  Significantly, the RO never addressed 
this theory of entitlement in its reasons and bases section 
in the June 2003 rating decision, April 2004 statement of the 
case and November 2005 supplemental statement of the case.  
Further, the April 2004 statement of the case and November 
2005 supplemental statement of the case did not provide the 
pertinent laws and regulations applicable to claims 
concerning exposure to herbicides.  The Board finds that it 
would be prejudicial to the veteran to undertake appellate 
review of these issues under the theory of entitlement as due 
to exposure to herbicides without the proper development and 
adjudication by the RO.  38 C.F.R. § 3.159.     

Accordingly, the case is REMANDED for the following actions:

1.   The RO should furnish the veteran 
with an appropriate VCAA letter.  The 
letter should specifically include notice 
to the veteran of the evidence necessary 
to substantiate his claims on appeal 
under the theory of entitlement as due to 
exposure to herbicides.  The veteran 
should also be advised to submit any 
pertinent evidence in his possession.  
Further, the VCAA notice should also 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006

2.  The veteran should be scheduled for 
appropriate VA examinations to ascertain 
the nature and etiology of the claimed 
disabilities involving numbness of the 
bilateral upper and lower extremities, 
skin disability, and disability 
manifested y bilateral leg swelling.  It 
is imperative that the claims file be 
made available to the examiners for 
review in connection with the 
examinations.  All pertinent disorders 
found on examination should be clearly 
reported.  The appropriate examiner for 
each disability should offer an opinion 
as to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that such disorder was 
manifested during service or is otherwise 
related to service, to include exposure 
to herbicides during service. 

3.  Thereafter, the RO should review the 
expanded record and readjudicate the 
issues, to include the theory of 
entitlement as due to exposure to 
herbicides.  If the benefits sought on 
appeal are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


